    Case 3:19-cv-00568-S Document 18 Filed 05/24/19                  Page 1 of 2 PageID 50


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                  :
Joshua Cox,                                       :
                                                  :   Civil Action No.: 3:19-cv-00568-S
                      Plaintiff,                  :
       v.                                         :
                                                      PLAINTIFF’S UNOPPOSED MOTION
                                                  :
RealPage, Inc., and Equifax, Inc.                 :   FOR CONTINUANCE AND REQUEST TO
                                                  :   RESET SCHEDULING CONFERENCE
                                                  :
                      Defendant.                  :

   1. Plaintiff, Joshua Cox, hereby respectfully requests that this Court continue the

       Scheduling Conference currently set for June 10, 2019 at 1:30 p.m. and reschedule it for a

       date in or after mid-July that is convenient for the Court.

   2. Plaintiff commenced this action on March 7, 2019, by filing his Complaint against

       Defendant, RealPage, Inc. (“RealPage”).

   3. Plaintiff served RealPage on March 12, 2019, and RealPage filed a motion to dismiss on

       April 16, 2019.

   4. On May 7, 2019, Plaintiff filed an Amended Complaint joining Equifax, Inc. (“Equifax”)

       as a Defendant in this action.

   5. On May 24, 2019, Plaintiff sent the Summons and Amended Complaint to its process

       server to be served on Equifax.

   6. To allow time for Plaintiff to effect service on Equifax, and for Equifax to prepare its

       Answer and participate in the Rule 26(f) conference, Plaintiff respectfully requests that

       the Court continue the Scheduling Conference originally scheduled for June 10, 2019 at

       1:30 p.m. and reschedule it for a date in or after mid-July that is convenient for the Court.
    Case 3:19-cv-00568-S Document 18 Filed 05/24/19                  Page 2 of 2 PageID 51


   7. Counsel for Plaintiff has conferred with Counsel for RealPage, and RealPage does not

       oppose the relief requested herein.

   8. Plaintiff thanks the Court for considering this request.



Dated: May 24, 2019

                                             Respectfully submitted,

                                             By /s/ Jody B. Burton

                                             Jody B. Burton, Esq.
                                             CT Bar # 422773
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: jburton@lemberglaw.com
                                             Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, a true and correct copy of the foregoing Motion for

Continuance and Request to Reset Conference was filed electronically with the U.S. District

Court for the Southern District of Texas.



                                             By /s/ Jody B. Burton
                                                    Jody B. Burton
